internal_revenue_service national_office technical_advice_memorandum third party communication none date of communication not applicable tam-135686-12 number release date index uil no case-mis no date date chief appeals_office dallas tx taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------- ------------------------------------------- ------------------------------ ----------------- ------- ---------------------- legend taxpayer creditor individual a date date date date date date date date date date dollar_figurea b c dollar_figured ---------------------------------- ------------------------------------- -------------------------------- ------------------------- ------------------------ ---------------------- ----------------- -------------------- ----------------- ---------------------------- ---------------------------- ---------------------------- ---------------------------- -------------------------- ------------------ ----- ------ ------------------- tam-135686-12 dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurek year year issue ------------------ ------------------ ------------------ ------------------ ---------------- ------- ------- whether creditor discharged taxpayer’s indebtedness on or before date resulting in discharge_of_indebtedness income to taxpayer at that time conclusion creditor discharged taxpayer’s indebtedness on or before date resulting in discharge_of_indebtedness income to taxpayer at that time facts taxpayer’s shareholder relies on 531_us_206 to claim additional basis in shares of s_corporation stock from excluded discharge_of_indebtedness income under sec_108 of the internal_revenue_code code the supreme court held in gitlitz that excluded discharge_of_indebtedness income may be added to a shareholder's stock basis gitlitz was subsequently overturned prospectively when congress amended sec_108 effective after date because the holding in gitlitz applies to excluded discharge_of_indebtedness income arising on or before date the date when creditor discharged taxpayer’s indebtedness is crucial to the instant case on date taxpayer an s_corporation wholly owned by individual a entered into a term_loan agreement with an unrelated third-party lender creditor and executed several secured promissory notes notes in favor of various creditor entities from which taxpayer borrowed dollar_figurea at a stated_interest rate of b per year the notes further provided that in addition to the b rate of interest the loan to taxpayer would consist of the conveyance of a royalty adjustment sufficient to yield a c internal_rate_of_return to creditor additionally any overdue interest or principal amounts bore interest at c sec_108 provides in part a certain provisions applied at corporate level in the case of an s_corporation subsection a b c and g shall be applied at the corporate level including by not taking into account under sec_1366 any amount excluded under subsection a of this section all dates are in chronological order ie date is before date date is before date tam-135686-12 during year taxpayer's partners experienced financial difficulties that resulted in taxpayer defaulting on the required_payments to creditor taxpayer then sued the partners who failed to make payments on their obligations and taxpayer received a dollar_figured jury verdict and judgment on date because the judgment was a substantial asset of taxpayer creditor decided to await the outcome of the defendants' appeal before pursuing taxpayer's collateral securing the notes on date taxpayer executed additional security agreements under the notes in favor of creditor in year the appellate court reduced the dollar_figured judgment to dollar_figuree of that amount creditor ultimately received dollar_figuref because the judgment was divided among several parties the appellate court suggested that the reduction in the judgment was due in part to malpractice of taxpayer's attorneys thereafter taxpayer brought suit against its former attorneys creditor filed a plea in intervention in that litigation and claimed that taxpayer owed creditor principal of dollar_figureg under the notes plus interest royalties and other_amounts and asserted a right to recover those amounts from any liability adjudged to be owed to taxpayer from its former attorneys on date the court entered an order dividing the litigation into two phases the main phase and the intervention phase the main phase referred to the claim asserted by taxpayer against its former attorneys the intervention phase referred to the claim asserted by creditor against taxpayer during date taxpayer creditor and taxpayer’s former attorneys reached a basis for settlement of the litigation during mediation the parties memorialized the basis for settlement in a mediation settlement agreement in which the parties agreed to draw up and execute a formal settlement document that document the confidential settlement and release agreement settlement agreement generally became effective on date a date on or before date when the last party executed the settlement agreement the settlement agreement provided that creditor would receive a dollar_figureh payment from taxpayer’s former attorneys’ insurers and approximately dollar_figurek then held in a custodial_account in exchange for creditor cancelling the indebtedness as of the creditor payment_date on date a date on or before date creditor received the final settlement payment pursuant to the terms of the settlement agreement on date within seven days after payment as required under the settlement agreement the parties filed an agreed motion to dismiss with prejudice motion and requested entry of an order granting agreed motion to dismiss with prejudice the motion provided that the litigation would be dismissed with prejudice as to all claims cross-claims or counterclaims brought or that could have been brought in the litigation on date a date on or before date the court entered the order granting agreed motion to dismiss with prejudice court’s agreed order the court’s agree order provided as follows tam-135686-12 it is therefore ordered that the above numbered and styled cause of action is hereby dismissed with prejudice towards refilling the same as to all claims cross-claims or counterclaims brought or that could have been brought herein including the claims in the intervention phase with each party bearing its own attorney’s fees costs and expenses creditor included language in the settlement agreement that it thought would improve its position in the event that taxpayer subsequently filed for bankruptcy protection creditor was concerned that the settlement payments made on behalf of taxpayer might be viewed as preferential payments and potentially recoverable by taxpayer’s bankruptcy_estate creditor thought that the creditor effective date language in the settlement agreement would alleviate that concern the creditor effective date date a date after date was defined as the date five months after creditor received payment of all amounts due under the settlement agreement if certain events did not occur within days after payment in which case the creditor effective date would be deferred until those events were cured and no claim existed that any payments to creditor constituted a preference fraudulent transfer or similar conveyance that could be avoided or otherwise restored or repaid by creditor under any bankruptcy insolvency or similar law the events that would have delayed the creditor effective date if they occurred within that day period were as follows a filing by taxpayer for protection under bankruptcy or similar laws an admission by taxpayer in writing of its inability to pay its debts an assignment by taxpayer for the benefit of creditors or a consent by taxpayer to the appointment of a receiver of itself or its property a filing with respect to taxpayer of an involuntary petition under bankruptcy or similar laws or an order appointing a receiver of its property or an assignment by taxpayer of its claims against creditor which likewise were to be released under the settlement agreement on the creditor effective date the settlement agreement further stated a ny release which is effective as of the creditor payment_date shall be null void and of no force or effect ab initio as of the creditor payment_date if prior to the creditor effective date any of the payments to the creditor shall have been ordered by a court of competent jurisdiction in connection with a bankruptcy or insolvency proceeding of taxpayer to be avoided rescinded set_aside or otherwise recovered restored or repaid by recipient to taxpayer or their respective bankruptcy_estate s under any bankruptcy insolvency or similar law in the instant case none of these events occurred tam-135686-12 in short the facts of the instant case reveal several possible dates when creditor might be viewed as having discharged taxpayer’s indebtedness these possible dates include the following on date a date on or before date when taxpayer creditor and other parties executed the settlement agreement on date a date on or before date when creditor received a payment of dollar_figureh from the custodial_account and a payment of dollar_figurek from taxpayer’s former attorneys’ insurer on date a date on or before date when court’s agreed order was entered or on date a date after date when the creditor effective date was met because certain events did not occur taxpayer argues in the alternative first the execution of the settlement agreement on date created a binding obligation on taxpayer to compromise and settle the debt and the execution constituted an identifiable_event for purposes of determining when a discharge_of_indebtedness occurred second the discharged occurred on date when all obligations under the settlement agreement were fully performed including creditor’s receipt of the settlement payment third the discharge occurred on date when the court’s agreed order was entered the service argues that taxpayer must first meet the creditor effective date provision and that as a result of taxpayer meeting that provision on date a date after date discharge_of_indebtedness occurred at that time although taxpayer and appeals do not agree on the exact amount of discharge_of_indebtedness income the parties agree that taxpayer’s indebtedness owed to creditor exceeded the payments that creditor received under the settlement agreement law and analysis sec_61 of the code provides that gross_income includes income from the discharge_of_indebtedness in 284_us_1 a corporation repurchased its bonds for an amount less than their par_value the court held that this resulted in an accession to wealth because to the extent of the difference the corporation’s assets had been released from a liability tam-135686-12 in general if a taxpayer repays its debt for less than the amount due income from the discharge_of_indebtedness arises if actual repayment on a debt is not made income_from_discharge_of_indebtedness arises when it becomes clear that the debt will not be paid addressing when a discharge occurs that results in discharge_of_indebtedness income the tax_court stated in 88_tc_435 the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged the test for determining such moment requires a practical assessment of the facts and circumstances relating to the likelihood of payment 74_tc_1062 supplemental opinion to 73_tc_491 vacated and remanded on other grounds 692_f2d_152 1st cir affd in part and revd in part on other grounds sub nom 693_f2d_281 3d cir see 128_f2d_366 5th cir 55_tc_820 revd on other grounds 455_f2d_316 10th cir 25_bta_1158 any identifiable_event which fixes the loss with certainty may be taken into consideration 274_us_398 thus the inquiry in the instant case is when did it become clear that taxpayer would never have to pay the indebtedness for the reasons explained below date is when the discharge_of_indebtedness occurred and the entry of the court’s agreed order is the identifiable_event that fixes creditor’s loss with certainty it is clear that the settlement agreement provides for creditor to receive a payment from taxpayer’s former attorneys’ insurers in exchange for creditor’s cancellation of taxpayer’s indebtedness taxpayer first argues that the execution of the settlement agreement on date created a binding obligation to compromise and settle the debt thus the execution constituted an identifiable_event for purposes of determining when a discharge_of_indebtedness occurred see cozzi v commissioner supra however the courts are in agreement that if the settlement agreement is contingent upon future events those events or conditions must first be met in the present situation the mere execution of the settlement agreement does not fulfill all of taxpayer’s obligations including payment under the settlement agreement see 88_f2d_170 5th cir affg 34_bta_424 an agreement to cancel a debt in the future is not sufficient to discharge the indebtedness immediately if the cancellation is contingent upon future events taxpayer’s next argument provides that in general if a taxpayer repays its debt for less than the amount due income from the discharge_of_indebtedness arises at the time the debt is satisfied thus taxpayer argues that on date when the final payment is received it becomes clear that a debt will never have to be paid and that payment is the tam-135686-12 identifiable_event that results in discharge_of_indebtedness income see cozzi v commissioner supra in the present situation the settlement agreement requires that the parties file the motion and request entry of the court’s agreed order after payment is received thus all conditions in the settlement agreement were not met when payment was received see walker v commissioner supra the service presents a reasonable argument that the creditor effective date provision created a condition that must have been met before a discharge_of_indebtedness could have occurred under this approach the discharge_of_indebtedness would have occurred on date a date after date as explained above if taxpayer filed for bankruptcy protection and the settlement payment was viewed as a preferential payment and recovered by taxpayer’s bankruptcy_estate the settlement agreement would be rendered null void and of no force or effect if this occurred creditor could have continued with the litigation to pursue collection of the entire indebtedness owed including amounts in excess of the compromised amount negotiated under the settlement agreement if the litigation had continued it would not be clear that the debt would never have to be paid see cozzi v commissioner supra also see walker v commissioner supra however we conclude that taxpayer has the better argument that the discharge_of_indebtedness occurred on date when the court’s agreed order was entered on date the court’s agreed order dismissed with prejudice all claims cross-claims or counterclaims brought or that could have been brought herein including the claims in the intervention phase at this point in time neither taxpayer nor creditor could ever again sue for claims arising out of the same cause of action if taxpayer had violated the terms of the settlement agreement which it did not creditor’s only recourse would have been to sue to enforce the terms of the settlement agreement creditor could not have sued to recover any amount in excess of the compromised amount negotiated under the settlement agreement thus the entry of the court’s agreed order locked the parties into the compromised amount negotiated and received under the terms of the settlement agreement the creditor effective date provision simply had no effect on the finality of the court’s agreed order terminating all of creditor’s rights to seek additional_amounts owed on the indebtedness in addition if taxpayer’s bankruptcy_estate had recovered taxpayer’s payment to creditor the creditor effective date would have given creditor no rights greater than the rights available to any creditor under general bankruptcy law further the faint possibility of such an event occurring would be highly remote and would not affect when a discharge occurs for federal tax purposes see 318_f3d_924 9th cir repayment of indebtedness need not have become absolutely impossible before it is considered discharged for federal_income_tax purposes and slim possibility that debt may still be enforced does not prevent it from being treated as discharged tam-135686-12 accordingly based on the facts and circumstances presented the discharge_of_indebtedness occurred on date the entry of the court’s agreed order is the identifiable_event that makes it clear that taxpayer’s indebtedness would never have to be paid
